Title: From John Adams to Pa., Citizens of Philadelphia, 26 April 1798
From: Adams, John
To: Philadelphia, Pa., Citizens of


				To The Citizens Of Philadelphia, The District Of SouthWark, And The Northern Liberties.
					
Gentlemen,
					

26 April, 1798.
				
				

Many of the nations of the earth, disgusted with their present governments, seem determined to dissolve them, without knowing what other forms to substitute in their places. And ignorance, with all the cruel intolerance of the most bloody superstitions that ever have existed, is imposing its absurd dogmas by the sword, without the smallest attention to that emulation universal in the human heart, which is a great spring of generous action, when wisely regulated, but the never-failing source of anarchy and tyranny, when uncontrolled by the Constitution of the State. As the United States are a part of the society of mankind, and are closely connected with several nations now struggling in arms, the present period is indeed pregnant with events of the highest importance to their happiness and safety.

In such a state of things your implicit approbation of the general system, and the particular measures of the government, your generous feelings of resentment at the wrongs and offences committed against it, and at the menaces of others still more intolerable, your candid acknowledgment of the blessings you enjoy under its free and equal Constitution, your determination at every hazard to maintain your freedom and independence, and to support the measures which may be thought necessary to support the Constitution, freedom, and independence of the United States, do you great honor as patriots and citizens; and your communication of these spirited sentiments to me deserves my best thanks.
				
					

John Adams
				
				
			